DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “robust” in claims 12 and 14 is a relative term which renders the claim indefinite. The term “robust” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree of robust cannot be determined and thus renders the claim indefinite.
For examination purposes, “a robust enlarged structural mounting end assembly” in claims 12 and 14 are construed as --an enlarged structural mounting end assembly--.
Claims 13, 15 and 16 respectively dependent from claims 12 and 14 are also rejected due to their dependence to claims 12 and 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘481 (GB 958481 A) in view of Kaess (US Patent No. 3,447,598).
Regarding claim 1, ‘481 discloses an air cooled condenser cell (Fig. 5 and 6) comprising:
a structural frame (beams 38, 39 and platform 42) defining a longitudinal axis (horizontal direction of Fig. 6);
a pair of longitudinally-extending steam headers (27 and 28, from vapor distributing conduit 29) supported by the frame (the headers 27 and 28 are part of the heat exchangers 25, 26 in Fig. 5 which is supported by the beams 38 and 39) and configured for receiving steam from a source of steam (the headers 27 and 28 receive vapor from the vapor distributing conduit 29);
a pair of longitudinally-extending condensate headers (a pair of headers 33 in Fig. 5) positioned below the steam headers and spaced laterally apart (the pair of headers 33 are respectively provided below the headers 27 and 28 and spaced apart by the length of the heat exchangers 25, 26);
a pair of inclined tube bundles (a pair of heat exchangers 25 and 26) each comprising a plurality of tubes (finned tubes 30) connected to an upper tubesheet (the part below header 27, Fig. 5) and a lower tubesheet (the part above chamber 31, Fig. 5), the tube bundles disposed at an acute angle to each other (see Fig. 5);
each tube bundle (heat exchangers 25 and 26) extending between and fluidly coupled to one of the steam headers at top (connected to respective one of the headers 27 and 28) and a different one of the condensate headers at bottom (connected to respective one of the headers 33) forming a V-shaped tube structure (the angled arrangement of the heat exchangers 25 and 26 is a V shaped structure);
a fan (8) mounted to the cell (see Fig. 5) and arranged to flow ambient cooling air through the tube bundles (see the airflow X in Fig. 5); and
a deflection limiter beam (beam 34 and 35 in Fig. 5, also see annotated figure 6 below) rigidly mounted to the frame (beam 34 and 35 are mounted to the frame 38, 39 through member 37); wherein the deflection limiter beam is arranged between the tube bundles (see annotated figure 6 below).

    PNG
    media_image1.png
    578
    605
    media_image1.png
    Greyscale


‘481 fails to disclose wherein the deflection limiter beam is arranged coplanar therewith.
Kaess discloses that wherein the deflection limiter beam (the I beam between headers 30 and 31) is arranged coplanar therewith (the I beam is coplanar with the tube bundles extending from the headers 30 and 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the deflection limiter beam is arranged coplanar therewith in ‘481 as taught by Kaess in order to provide support onto the sides of the tube bundle.
Claim(s) 9, 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘481 (GB 958481 A) and Kaess (US Patent No. 3,447,598) as applied to claim 1 above, and further in view of Mikovics (DE 102014112707 A1).
Regarding claim 9, ‘481 as modified further discloses wherein the frame comprises a longitudinally-extending main beam (beams 38 and 39, extending in horizontal direction of Fig. 6).
‘481 fails to disclose a plurality of transversely arranged elongated condensate header support beams affixed to the main beam.
Mikovics (Figs. 3-6) disclose a plurality of transversely arranged elongated condensate header support beams (support feet 22 for condensate collector 14) affixed to the main beam (the support feet 22 are fastened to the substructure 2 in Fig. 2, paragraph 0035 of the translation).
Thus, each of the headers 33 in Fig. 5 of ‘481 can be provided with the support feet 22 in Mikovics and fastened to the beams 38 and 39 to provide support to the headers 33.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of transversely arranged elongated condensate header support beams affixed to the main beam in ‘481 as taught by Mikovics in order to provide support to the headers 33 to prevent damage.
Regarding claim 10, ‘481 as modified further discloses wherein the condensate header support beams each comprise a pair of arcuately curved saddle support surfaces (each support feet 22 includes a pair of side elements 21 having a cresent-shaped receptacle to receive the curved collector 14, see Fig. 6 and paragraph 0035 of the translation of Mikovics), each saddle support surface engaging a bottom of one of the condensate headers on opposite sides of the main beam (see Figs. 3-5 of Mikovics, and the side elements 21 engage bottom of the headers 33 on opposite sides of the beams 38 and 39 in modified ‘481).
Regarding claim 14, ‘481 as modified further discloses wherein the bottom end of the deflection limiter beam (modified beams 34 and 35 provided coplanar between each heat exchangers 25 and 26) comprises a robust enlarged structural mounting end assembly (beam 37) coupled to one of the condensate header support beams (the beam 37 is coupled to the modified support feet 22 through the beams 38 and 39).
Regarding claim 15, ‘481 as modified further discloses wherein one of the condensate headers (33) is trapped between the mounting end assembly and the one of the condensate header support beams (“is trapped” is understood as where the headers are placed in a restricted position, the position of the headers 33 is fixed between the modified support feet 22 and beam 37, see reproduced figure 5 below).

    PNG
    media_image2.png
    560
    602
    media_image2.png
    Greyscale

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘481 (GB 958481 A) and Kaess (US Patent No. 3,447,598) as applied to claim 1 above, and further in view of Aoyama (JP 10-170030 A) and Sugimoto (US PGPub No. 2013/0146274).
Regarding claim 17, ‘481 fails to disclose at least one triangular shaped end wall pivotably coupled to the frame via a plurality of hinge joints.
Aoyama discloses at least one triangular shaped end wall coupled to the frame (triangular closing plate 12 is coupled to the top beam where the fans 4 are mounted, see Fig. 1).
Sugimoto discloses a door 10c which is pivotably coupled to the frame (side plate 10a) via a plurality of hinge joints (see Fig. 1 and paragraph 0026).
Therefore, based on the teaching of Aoyama and Sugimoto, the front end and back ends of the heat exchangers 25 and 26 may be closed by triangular closing plates 12 of Aoyama, and the closing plates 12 can also be pivotably attached to the platform 42 so that the inside triangular space of heat exchangers 25 and 26 can be accessed through the pivotably coupled plates 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one triangular shaped end wall pivotably coupled to the frame via a plurality of hinge joints in ‘481 as taught by Aoyama and Sugimoto in order to close the triangular opening so that forcing the air through the heat exchangers 25 and 26 and to provide access to the triangular space for maintenance.
Regarding claim 18, ‘481 as modified further discloses wherein the cell is an induced draft arrangement condenser having a V-shape in which the fan draws air through the tube bundles (the fan 8 provides a pressure to draw air out from the heat exchangers 25 and 26 and the angled arrangement of the heat exchangers 25 and 26 is a V-shaped as recited).
Allowable Subject Matter
Claim 2-8, 11-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and claims 19-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2 and its dependent claims 3-8; and claims 20-22, none of the references disclose any end cap which is affixed to the upper tubesheet as required in claims 2 and 19.
Regarding claim 11 and its dependent claims 12 and 13; and claim 16, none of the references disclose the bottom end of the deflection limiter beam comprises an arcuately curved entrapment surface engage a top of one of the condensate headers, or a downwardly concave entrapment surface of the mounting end of the deflective limiter beam. The beams 34 and 35 of ‘481 do not have any curved surface to engage the headers 33. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763